DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.  Claims 1 and 3-11 are pending; and claim 1 is amended.
 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) and 112(b) of claims 1 and 3-11 have been considered but are moot in view of new ground of rejection.  The applicant argues the amendment to claim 1 has obviated the rejections but this is not convincing as no specific rationale is provided.

Applicant’s arguments, see Remarks, filed 21 July 2022, with respect to the prior art rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The obviousness rejection of claims 1 and 3-11 has been withdrawn. 

Specification
The amendments filed 25 March 2022  and 21 July 2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph [0023], the phrases “acquiring data related to” and “the positioning device 5 generates a positioning result based on the data related to the position of the patient’s eye” add new matter by reciting data.
In paragraph [0025], the phrases “as the position of the patient’s eye E may dynamically change during the procedure, the tracking system 9 produces a repositioning result computed by the tracking system 9 based on the positional change of the patient’s eye” and “The fine adjustment device 10 is a computational unit operatively coupled to the eye tracking system 9 and configured to fine adjust the position of the laser beam projected according to the repositioning result computer by the eye tracking system 9” add new matter by reciting a computed result and computational unit.
In paragraph [0034], the phrase “acquires data related to” adds new matter by reciting data.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a light guide device configured to guide the laser beam generated by the laser light source” in claim 1,
“a positioning device configured to acquire data related to a position of the patient’s eye” in claim 1, and
“a fine adjustment device … the fine adjustment device being operatively coupled to said eye tracking system and to said laser beam projector, wherein said fine adjustment device is configured to fine adjust a position of the laser beam projector according to the repositioning result of the eye tracking system, thus accurately aligning the laser beam projector with the patient's eye” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a positioning device configured to acquire data related to a position of the patient’s eye, said positioning device producing a positioning result corresponding to data related to the position of the patient’s eye” constitutes new matter.  The original disclosure does not describe “data” acquired from the positioning device or “producing a positioning result corresponding to data.”  There is no mention of “dynamically” or “data.”  A “positioning result” is recited in paragraphs [0008], [0024]-[0025], [0032], [0034] and [0036] but this is not necessarily data.  The positioning result could be acquired by a person using the device.  The claim limitations imply some type of computer control using “data” which is not disclosed.
Regarding claim 5, the limitation “the positioning device dynamically acquires said data related to the position of the patient’s eye, and said controller dynamically controls the position of the laser beam projector” constitutes new matter.  The original disclosure does not describe “dynamically acquiring data.”  There is no mention of “dynamically” or “data.”
All remaining claims are rejected for depending from a claim containing new matter.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation “a fine adjustment device … the fine adjustment device being operatively coupled to said eye tracking system and to said laser beam projector, wherein said fine adjustment device is configured to fine adjust a position of the laser beam projector according to the repositioning result of the eye tracking system, thus accurately aligning the laser beam projector with the patient's eye”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The fine adjustment device is disclosed to position the laser beam projector but the specification is devoid of any structure for fine adjustment of the laser beam projector.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, the metes and bounds of the claim limitation “the positioning device and the laser beam projector being configured to move relative one another and relative the moving stand along said X direction, Y direction, and/or Z direction” cannot be determined by the examiner.  It is unclear what is meant by the moving stand (#7) moving relative to the positioning device (#5) and the laser beam projector (#6).  As shown in Figure 1, both the positioning device and the laser beam projector are coupled with the moving stand.  Thus, since the moving stand is connected to and positions both the positioning device and laser beam projector, presumably only a portion of the moving stand would move relative to the position device and laser beam projector.
Claims 3-11 are rejected for depending from an indefinite claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Abraham et al. (US 2019/0231594) discloses a system for the automated fine adjustment of an ophthalmic surgery support.  Based on data from a camera (#110) of an eye-tracking system (#105), a control device (#125) adjusts the position of the support (couch or bed) (#120) [par. 0017] to accurately align the eye with a laser system [pars. 0020-0021].
(2) Clapham et al. (US 2003/004502) discloses an interface for laser eye surgery comprising a computer control system can be programmed to automatically actuate a gross adjustment mechanism coupled to a seat and a fine adjustment mechanism (#28) to align the laser beam axis with the first optical axis of the patient's eye in X, Y and Z directions.  The fine adjustment mechanism can be coupled to the patient seat to finely align the patient's eye with the laser by making minute adjustments to the seat [pars. 0066-0067, 0073; claim 3].  Alternatively the laser optics are moved for the fine adjustment [claims 2, 5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 August 2022